Citation Nr: 1630864	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-15 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as right hand loss of grip.

2.  Entitlement to service connection for bilateral ankle pain.

3.  Entitlement to service connection for a skin condition of the head.

4.  Entitlement to service connection for bilateral numbness of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1984, April 2009 to May 2010, and August 2010 to December 2012.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is now with the RO in Reno, Nevada.

The issues of entitlement to service connection for a bilateral ankle disability and bilateral leg numbness disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a current bilateral ankle disability.

2.  The preponderance of the evidence is against a finding that the Veteran has a skin disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Ankle Disabilities

The Veteran asserts that he has disabilities affecting his bilateral ankles that are due to a "wear and tear" of active service. 

Initially, the Board notes that the service medical records show no reports, complaints, or treatments for ankle disabilities. 

A June 2011 VA examination report shows that the Veteran reported that he had a bilateral ankle condition that existed since 2009.  He reported symptoms of weakness, stiffness, swelling, redness, giving way, fatigability, tenderness and pain.  He indicated that he did not experience heat, lack of endurance, locking, deformity, drainage, effusion, subluxation and dislocation. The Veteran reported experiencing flare-ups as often as one time per day and each episode lasted for 12 hours.  Examination of the ankles reviewed normal range of motion results with no pain or deformities noted.  The examiner reported that there was no diagnosis because there was no pathology to render a diagnosis of a bilateral ankle condition.  

A September 2013 VA treatment record showed that the Veteran's subtalar joint motion was pain-free and unrestricted.  

In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current disability affecting the right or left ankles.  While the Veteran has reported bilateral ankle, a diagnosis of pain is not a disability for which service connection may be awarded.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In this case, there is no underlying diagnosed malady or condition showed in the medical evidence of record concerning a bilateral ankle disability. 

The threshold question is whether the Veteran has a currently diagnosed bilateral ankle disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f) (2015).  The diagnosis of a bilateral ankle disability is a complex medical question.  The Veteran does not possess education or professional experience of a healthcare provider.  The complex question of whether a bilateral ankle disability is present requires expertise in medical treatments.  As the Veteran has not been demonstrated to have such expertise, his reports are not competent and have no probative value to show a current bilateral ankle disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, as there is no credible and competent evidence of any currently diagnosed bilateral ankle disability during the period on appeal, the Board finds that the preponderance of the competent evidence of record is against a finding that any bilateral ankle disability is related to service or any event during service.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against the claim, service connection for a right and left ankle disability, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Condition

The Veteran asserts that he has residuals of basal cell carcinoma of the face and head that occurred during service.  The Veteran reported that he has residuals from the removal of basal cell carcinoma.

A review of the Veteran's service treatment records shows a May 2010 report that noted that the Veteran had normal skin.  No lesions or rashes were noted.  It was noted that the Veteran had faintly visible scars of the bilateral temple and left nasal due to basal cell carcinoma removal.  

A July 2010 VA treatment record noted that the Veteran had no rashes or lesions of the skin.  

A June 2011 VA examination report shows that the Veteran reported being diagnosed with a skin condition of the head.   The Veteran reported the condition involved areas that were exposed to the sun, including the head and the face.  The
Veteran reported that locations of both temples, side of head, nose, forehead for mole removal. Due to his skin condition the Veteran reported exudation temple, nose, itching temple, nose, shedding temple, nose, crusting temple, nose and temple, nose.  He had no ulcer formation.  The examiner reported that there were no signs of skin disease: acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis present.  The examiner reported that there was no diagnosis because there is no pathology to render a diagnosis of a skin condition.

In this case, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current skin disability affecting the face or head.  

The threshold question is whether the Veteran has a currently diagnosed skin disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 38 C.F.R. § 3.304(f) (2015).  The diagnosis of a skin disability is a complex medical question.  The Veteran does not possess education or professional experience of a healthcare provider.  The complex question of whether a bilateral ankle disability is present requires expertise in medical treatments.  As the Veteran has not been demonstrated to have such expertise, his reports are not competent and have no probative value to show a current skin condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that the most probative evidence of record is the June 2011 VA examination report that showed the Veteran had no underlying skin condition or residuals.  Additionally, while it was noted that the Veteran had faintly visible scars from a basal cell carcinoma removal in May 2010, but July 2010 those scar were no longer noted during medical evaluations.  Also the June 2011 VA examiner did not report any scars on the Veteran's head or face.  

Therefore, as there is no credible and competent evidence of any currently diagnosed skin disability during the period on appeal, the Board finds that the preponderance of the competent evidence of record is against a finding that any skin disability is related to service or any event during service.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against the claim, service connection for a skin disability, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a June 2011 correspondences, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with a VA examination with regards to his claims.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a skin condition of the head is denied.


REMAND

The Board notes that June 2011 VA examiner determined after a physical examination that the Veteran did not a have disabilities of right hand grip weakness or bilateral leg numbness.  

Subsequent to the June 2011 VA examination report the Veteran was noted to have below normal right hand strength as shown in an October 2013 VA treatment record.  In a September 2013 VA treatment record, the Veteran was assessed with radicular symptoms of both legs. 

The Board find that in light of the medical evidence indicating the that Veteran may now have current disabilities of right hand strength weakness and bilateral leg numbness, a new VA examination is warranted to determine the etiology of these disabilities to include whether they are related to active duty service or to one of the Veteran's other service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determination the nature and etiology of right hand grip disability.  The examiner must review the claims folder and should note that review in the report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right hand grip disability diagnosed during the pendency of this appeal had its onset in service, was aggravated by service, or is otherwise related to any incident of service to include whether the condition was caused by or aggravated by a service connected disability.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Schedule the Veteran for a VA examination to determination the nature and etiology of any bilateral leg numbness disability.  The examiner must review the claims folder and should note that review in the report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral leg numbness disability diagnosed during the pendency of this appeal had its onset in service, was aggravated by service, or is otherwise related to any incident of service to include whether the condition was caused by or aggravated by a service connected disability.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


